Citation Nr: 0534023	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hallux valgus with degenerative joint disease of the left 
foot.

2.  Entitlement to an initial compensable evaluation for 
hallux valgus of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in Honolulu, 
Hawaii, which in pertinent part, awarded a noncompensable 
rating for hallux valgus with degenerative joint disease of 
the left foot and hallux valgus of the right foot.  In the 
course of this appeal, the veteran relocated and his file was 
transferred to the RO in Providence, Rhode Island.  

In February 2005, the Board denied service connection for pes 
planus, and remanded the hallux valgus claims for further 
adjudication.


FINDINGS OF FACT

1.  Hallux valgus with degenerative joint disease of the left 
foot is no more than mild and manifested by subjective 
complaints of pain without X-ray evidence of arthritis or 
significant functional impairment.
 
2.  Hallux valgus of the right foot is manifested by 
subjective complaints of pain; and is not productive of 
significant functional impairment.


CONCLUSION OF LAW

1.  The veteran is not entitled to a rating in excess of zero 
percent for hallux valgus with degenerative joint disease of 
the left foot, based on an initial determination.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.71a, Diagnostic Codes 5280 (2005).

2.  The veteran is not entitled to a rating in excess of zero 
percent for hallux valgus of the right foot, based on an 
initial determination.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.71a, Diagnostic Codes 5280.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The March 2003 statement of the case, the September 2004 and 
October 2005 supplemental statements of the case and March 
2005 and August 2005 correspondence from the RO, or Appeals 
Management Center (AMC), gave the veteran notice of the 
evidence necessary to substantiate his claims on appeal.  

The evidence development letters dated in March 2005 and 
August 2005, also advised the veteran of what evidence he was 
responsible for providing and what evidence VA would 
undertake to obtain.  The veteran was not explicitly told to 
submit all evidence in his possession.  The October 2005 
supplemental statement of the case, however contained the 
provisions of 38 C.F.R. § 3.159(b), noting that the veteran 
would be advised to submit relevant evidence in his 
possession. 

During an August 2005 VA examination, the veteran indicated 
that he was seen by a private podiatrist.  The claims folder 
does not contain these records.  However, as noted above, the 
veteran was informed in August 2005 correspondence that any 
records which are relevant to his claim and which are not 
held by a Federal agency, can be obtained by the VA once they 
are identified by the veteran.  In this case, the veteran 
failed to provide VA with enough information regarding his 
private treatment which essentially made it impossible for VA 
to obtain any additional medical records.     

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   


The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded a necessary VA examination.  


Factual Background

Service medical records show treatment for bilateral foot 
disabilities.

In July 2002 the veteran underwent a pre-separation 
examination an X-ray study of the feet showed mild hallux 
valgus deformity bilaterally.  No bone abnormalities were 
demonstrated.

In August 2005 the veteran was afforded a VA podiatry 
examination.  He complained of pain when standing and pain on 
ambulation when walking.  He reported intermittent flare-ups 
with weightbearing and indicated the use of orthotics to help 
alleviate pain but stated that he still had discomfort in the 
area of his instep and the first metatarsophalangeal joint.  

Upon examination of the veteran's feet, dorsiflexion was to 
65 degrees of the right and left hallux.  The left hallux 
produced somewhat more crepitus than the right.  In regards 
to pain upon range of motion testing, the left foot had 
discomfort at the end of range of motion and the right foot 
had no pain during range of motion testing.  The digits 
showed some mild flexible, reducible contracture.  The fourth 
and fifth digits seemed to be under riding minimally 
bilateral.  There was mild hallux valgus with mild dorsal 
protuberance of the metatarsal head.  He had an inability to 
do a single toe raise on the left.

The degrees of valgus was minimally correctable by 
manipulation.  There was no real midfoot malalignment and 
mild forefoot malalignment with the hallux valgus.  

The examiner opined that the veteran's hallux valgus was 
worse on the left than on the right but was mild in severity.  
An X-ray study showed no indication of arthritis in either 
foot or any indication of malunion or nonunion of the 
metatarsal bones.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).   However, the Board will consider 
only those factors contained in the rating criteria.    See 
Massy v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

For disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
In applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
to be expressed in terms of the degree of additional range-
of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The veteran has appealed the RO decision assigning an initial 
noncompensable evaluation for hallux valgus with degenerative 
joint disease of the left foot and hallux valgus of the right 
foot.  In the case of an original rating the Board must 
consider whether a compensable rating is warranted for any 
period since the effective date of service connection.  It 
must be determined whether the case warrants the assignment 
of separate ratings for the disability for separate periods 
of time, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Hallux valgus is evaluated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Code 5280 which provides that severe 
unilateral hallux valgus warrants a 10 percent evaluation if 
the extent of disability is equivalent to amputation of the 
great toe.  A 10 percent evaluation is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board observes that the VA examination revealed what were 
described as mild symptoms.  Additionally, no unusual shoe-
wear pattern or other abnormal weight bearing signs, were 
noted.  There is no other post-service medical evidence.  
While the examiner's description of the disability is not 
controlling, it is consistent with the normal X-ray findings, 
absence of deformity on examination, and other mild findings 
noted on the examination.  Severe symptomatology has not been 
reported.  Thus severe hallux valgus has not been 
demonstrated.  Furthermore, there has not been amputation of 
the great toe or metatarsal head.

The applicable Diagnostic Codes do not appear to be based on 
limitation of motion.   However, the Board thus finds that 
while the service-connected foot disorder may be symptomatic 
to some extent, the recent examination showed none of the 
factors that would warrant a compensable evaluation under 
DeLuca since the disability is productive of no more than 
minimal functional impairment.

The veteran's representative has argued that the veteran 
would be entitled to a compensable evaluation on the basis of 
arthritis.  A compensable evaluation for arthritis, however, 
requires X-ray evidence of that condition.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  While service 
connection has been established for arthritis in association 
with hallux valgus on the left.  The only post-service X-ray 
study showed no arthritis.  Thus, the evidence is against the 
grant of a compensable evaluation on the basis of arthritis.

Therefore, absent a finding or more objectively manifested 
pathology as stipulated by Diagnostic Code 5280, or any 
clinical indication that the veteran's foot disorder equates 
to moderate foot disability under Diagnostic Code 5284, it is 
found that the service-connected hallux valgus with 
degenerative joint disease of the left foot and hallux valgus 
of the right foot does not warrant a compensable evaluation 
under any applicable rating criteria.  An increased rating 
for hallux valgus with degenerative joint disease of the left 
foot and hallux valgus of the right foot must therefore be 
denied.  38 C.F.R. §§ 4.3, 4.7, 4.21 (2005).

Furthermore, there is no other evidence that his foot 
disorder causes marked interference with employment or 
necessitates frequent hospitalization.  As a result, the 
Board finds that consideration of this matter under the 
provisions of 38 C.F.R. § 3.321(b), referable to 
extraschedular ratings is not appropriate.

Since these appeals deal with the rating assigned following 
the original claim for service connection, consideration has 
been given to the question of whether "staged rating."  
Fenderson.  The Board finds that the zero percent 
(noncompensable) ratings reflect the highest degree of 
impairment shown since the date of the grant of service 
connection.  As such, there is no basis for a staged rating 
in the present case.


ORDER

Entitlement to an initial compensable evaluation for hallux 
valgus with degenerative joint disease of the left foot is 
denied.

Entitlement to an initial compensable evaluation for hallux 
valgus of the right foot is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


